UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7915


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALIMAMY BARRIE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:14-cr-00006-PWG-1)


Submitted: October 22, 2021                                  Decided: November 2, 2021


Before FLOYD, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alimamy Barrie, Appellant Pro Se. Ellen Nazmy, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alimamy Barrie appeals the district court’s orders denying his motion to review

sentence. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. See United States v. Barrie, No. 8:14-cr-

00006-PWG-1 (D. Md. Dec. 7, 2020; Nov. 6, 2020). We deny Barrie’s pending motion to

expedite as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2